DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/06/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12/06/2021, with respect to claims 1, 14, and 17 have been fully considered and are persuasive.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 22 (Currently Amended): The display panel according to claim [[22]] 21, wherein the organic light-emitting diode panel further comprises a protective cover plate which is opposite to the first substrate, wherein the interference filters one-to-one corresponding to the sub-pixels are on a side of the protective cover plate facing the first substrate.

Reasons for Allowance
Claims 1, 6, and 9-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 14, and 17 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claims 1 and 14, the prior art fails to teach wherein the refractive index of the spacing layer is equal to the refractive index of the first dielectric layer, and a pass band of the interference filter satisfies the claimed relationship, along with the structural limitations positively recited in each respective independent claim.  Claims 2, 6, and 9-13 are dependent on claim 1, and are therefore allowable. Claims 15 and 16 are dependent on claim 14, and are therefore allowable. Regarding claim 17, the prior art fails to teach wherein the refractive index of the spacing layer is equal to the refractive index of the second dielectric layer, and wherein a pass band of the interference filter satisfies the claimed relationship, along with the structural limitations positively recited in claim 17. Claims 18-25 are dependent on claim 17, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Motoyama (2015/0155346), Chen (2016/0212414), Nakai (2013/0188253), Nagato (2013/0021556), Smith (2011/0042696), Fukuda (2010/0314638), Kashiwabara (2008/0224968), Fukuda (2007/0257609), Lazarev (2005/0212993), Lin (2005/0270443), Kuma (2003/0127968), and Nagato (2014/0285753) disclose relevant display panel devices, but fail to remedy the deficiencies of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872